Citation Nr: 0704209	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 through May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  In May 1994, the RO denied the claim of entitlement to 
service connection for bilateral hearing loss, and in 
December 1999, the Board upheld the decision by also denying 
the claim of entitlement to service connection for bilateral 
hearing loss.    

2.  The evidence received since the December 1999 Board 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement of service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that 
evidence sufficient to reopen the claim has not been 
received.  Thus, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in August 2004, (prior to the October 2004 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, VA outpatient reports, and private medical records 
have been obtained.  Additionally, the veteran was afforded a 
hearing before the undersigned veterans law judge (VLJ) in 
March 2006.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will proceed with an adjudication of 
the claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  


History and Analysis

By a Board decision in December 1999, the Board upheld the 
RO's denial of the veteran's claim for service connection for 
bilateral hearing loss.  This decision is a final decision.  
38 U.S.C.A. § 7104.

In July 2004, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.

The veteran's service medical records contain no evidence of 
hearing loss or any other hearing or ear abnormalities.  The 
veteran's separation examination of March 1968 noted auditory 
thresholds between 5 and 15 decibels at all frequencies in 
both ears.

Medical records present in the record prior to the December 
1999 Board decision revealed a current disability of hearing 
loss, but showed that the first objective indication of 
hearing loss was noted in 1983.  The record was also silent 
as to any medical evidence linking his current bilateral 
hearing loss with any incident in service.

The December 1999 Board decision denied the veteran's claim 
for service connection for bilateral hearing loss on the 
basis that the evidence did not indicate that the veteran's 
hearing loss was related to service.  

Subsequent to the Board's December 1999 decision, the veteran 
submitted Social Security Administration records, medical 
records dated August 1986 through October 1986, audiological 
examinations from the Sumter Hearing Clinic, dated November 
2001 and September 2004, VA treatment records dated from 
December 1997 to November 2005 and statements regarding his 
hearing loss.  These records reveal a current hearing 
disability as well as show that the veteran uses hearing 
aids.  

The veteran was also afforded a hearing in March 2006 in 
which he claimed his hearing loss was related to noise 
exposure from firing a weapon and working on an air field 
during service.  The veteran also reported that he did not 
have noise exposure after his discharge from service, and 
that he currently cannot hear well.

The Board notes that prior to December 1999, no nexus to 
service had been shown.  Additionally, none of the newly 
submitted medical evidence contains competent medical 
evidence of a relationship between the veteran's current 
bilateral hearing loss and his service.  The veteran's 
assertion that his current hearing loss is related to service 
cannot be considered competent medical evidence of a nexus, 
as he is a lay person without the requisite medical skill and 
knowledge to render such an opinion.  As such his statement 
cannot be considered new and material evidence to reopen the 
claim of service connection.  

The Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly the Board must 
conclude that 


new and material evidence has not been presented to reopen 
the claim.  


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for bilateral hearing loss is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


